DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

              CAROLINA CEMBORAIN and OLGA HAUSER,
                           Appellant,

                                   v.

          FEDERAL NATIONAL MORTGAGE ASSOCIATION,
                         Appellee.

                             No. 4D19-114

                         [January 16, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Judge; L.T. Case No. CACE16-021734.

  Wayne Kramer of Midler & Kramer, P.A., Fort Lauderdale, for
appellant.

  Adam Diaz and Roy A. Diaz of SHD Legal Group, P.A., Fort
Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

GROSS, DAMOORGIAN and KLINGENSMITH, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.